PER CURIAM.
The administrative order under review is affirmed upon a holding that: (a) the standard of proof employed by the hearing examiner in reaching the findings of fact in this cause was not one of preponderance of the evidence, as both parties to this appeal have mistakenly assumed, and, accordingly, we have no occasion to determine whether the utilization of such a standard would in the abstract, constitute reversible error, as urged by appellant, it being abundantly clear that such an alleged error did not occur in this case, Cottrell v. Amerkan, 160 Fla. 390, 35 So.2d 383, 384 (1948) (court syllabus no. 1); 3 Fla.Jur.2d “Appellate Review” § 286 (1978); and (b) the excessive penalty point raised by the appellant herein has no merit. Florida Real Estate Commission v. Webb, 367 So.2d 201 (Fla.1979).
Affirmed.